Mr. Presiding Justice Baker delivered the opinion of the court. 2. Appeal and ebrob, § 1570*—harmless error. Where a decree on accounting by sales managers against a subscription book company is erroneous in directing the turning of certain notes and accounts for books sold over to complainants, it will not for that reason be reversed where four years have elapsed since the period for which the defendant was required to account, during which, by virtue of appeals, it has retained possession. 3. Equity, § 400*—what costs may he allowed on reference. Where, on a bill for accounting, a motion for an interlocutory order that certain notes and accounts be turned over to complainants was referred to a master to take proofs and afterwards a general order of reference to the same master was made and the parties stipulated that the proofs previously taken should stand as proof under the general order, the costs of taking such proofs are properly included in the master’s costs upon a judgment .against defendants for costs. 4. Account, § 49*—what decree as to disposition of notes proper. Where, upon a bill for accounting by sales managers against a subscription book company, the court directs that certain notes and accounts for goods sold be turned over to complainants, the decree is properly modified by requiring the notes to he indorsed “without recourse.”